Citation Nr: 0925144	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  07-36 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service from 
February 1943 to November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2007 of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In December 2008, the Veteran raised the claim for increase 
for posttraumatic stress disorder, which is referred to the 
RO for further appropriate action. 

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

In June 2009, the Veteran's case was advanced on the docket, 
pursuant to 38 U.S.C.A. § 7107(a) (West 2002). 


FINDINGS OF FACT

1. Bilateral hearing loss is the result of noise exposure in 
service. 

2. Tinnitus is the result of noise exposure in service. 


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in service.  38 
U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2008).

2. Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively. See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in November 2006.  The notice included the type of evidence 
needed to substantiate the claims of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service 
records, VA records, and records from other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of the claim and for the degree of disability 
assignable. 

As for content and the timing of the VCAA notice, the 
document complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and 
private medical records.  The Veteran was afforded a VA 
examination.  

The RO also attempted to obtain the Veteran's service 
treatment records, but learned the records were destroyed in 
a fire in July 1973 at the National Archives and Records 
Administration facility in St. Louis, Missouri.  The Veteran 
was advised of this in December 2006 and that he could submit 
alternative evidence as a substitute for the destroyed 
evidence.

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Factual Background

The National Personnel Records Center reported that the 
Veteran's service treatment records were unavailable and fire 
related.

The report of discharge from service shows that the Veteran 
served in Europe during World War II.  He participated in the 
campaigns in Northern France, in the Rhineland, and in the 
European Air Offensive.  His military occupation was radio 
operator, and he was assigned to the 294th Joint Assault 
Signal Company.  

The separation qualification record shows that the Veteran 
supervised an air support team, obtaining tactical air 
support by means of radio when needed by ground forces.  

In a rating decision in October 2008, the RO granted service 
connection for posttraumatic stress disorder on the basis of 
in-service stressors, namely, that the Veteran's unit 
participated in campaigns in France, following D-Day, and to 
August 1944, with the march on Orleans, France. 

The Veteran, through his testimony and statements, stated 
that he saw combat from D-Day forward, including 
participation in the fight at Orleans, France.  The Veteran 
also stated that as a radio operator calling for air support 
he was subjected to constant noise exposure from nearby 
artillery batteries or explosions from bombs.  The Veteran 
reported that he was strafed by German airplanes.

Private medical record show that in October 1978 the Veteran 
complained that it was hard for him to hear.  In October 
1979, the Veteran complained of tinnitus.  In March 1999, he 
complained of hearing loss.  On a private audiological 
evaluation in September 2006, the Veteran reported a history 
of noise exposure in the military during World War II with 
periods of constant noise exposure.  He also reported 
tinnitus.

In March 2007, the private audiologist, who conducted the 
audiology testing in  September 2006, stated that based on 
the Veteran's military history, it was as least as likely 
that the bilateral hearing loss and tinnitus were 
attributable to the intense engine noise, gunfire, aircraft 
and other acoustic trauma to which the Veteran was exposed to 
during military service.  The audiologist explained that 
there was no family history or post-service noise exposure 
equal to or greater than the service exposure that would 
account for the present level of hearing loss and tinnitus.



On VA examination in April 2007, the Veteran complained of 
hearing loss and of tinnitus.  The examiner noted that the 
Veteran was in communications in the Army Air Force in Europe 
in World War II and that he was near combat.  After service, 
the Veteran indicated that he hunted and used a chainsaw 
without ear protection and that he worked as a salesman and 
for a phone company.  The examiner indicated that tinnitus 
was present. 

On audiological testing, the puretone thresholds in decibels 
at the tested frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz in the RIGHT ear were 40, 40, 100, 100, and 105, 
respectively; and in the LEFT ear, 40, 55, 90, 105, and 100, 
respectively.  The pure tone threshold average was 86.25 in 
the right ear and 87.50 in the left ear.  Speech 
discrimination was 28 percent in the right ear and 24 percent 
in the left ear. The diagnosis was bilateral sensorineural 
hearing loss.  The examiner noted the first documentation of 
tinnitus was in 1979 and of hearing loss in 2006.  As to 
whether the bilateral hearing loss and tinnitus was related 
to the Veteran's service, the examiner stated he could not 
resolve the question without resorting to speculation.

In May 2009, the Veteran testified that after D-Day his unit 
joined the 4th Armored Division as the Division liberated 
France.  He stated that after service he worked for a phone 
company. 

Analysis

Consistent with the circumstances and conditions of the 
Veteran's participation in the campaigns in Northern France, 
in the Rhineland, and in the European Air Offensive combined 
with the unit history, relied on by the RO to support the 
grant of service connection for posttraumatic stress 
disorder, along with the Veteran's statements and credible 
testimony, the Board finds sufficient evidence to establish 
in-service noise exposure. 

Also, the evidence is undisputed that the Veteran currently 
suffers from a bilateral hearing loss disability under 
38 C.F.R. § 3.385 and tinnitus as shown on VA examination in 
April 2007.  

The remaining question is whether service connection may be 
granted when the disabilities are first diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disabilities were incurred in 
service.  38 C.F.R. § 3.303(d).  

Where, as here, the determinative question involves medical 
causation, that is, evidence of an association or link 
between the current bilateral hearing loss and tinnitus to 
noise exposure in service, where a lay assertion on medical 
causation is not competent evidence, Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993), competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

On the question of medical causation, there is competent 
medical evidence for and against the claim of service 
connection for bilateral hearing loss and tinnitus.  

The evidence of record supporting service connection for 
bilateral hearing loss and tinnitus consists of the opinion 
of the private audiologist, who expressed the opinion that 
bilateral hearing loss and tinnitus were due to noise 
exposure in service.  

The evidence against the claim consists of the opinion of the 
VA examiner who stated that such an opinion would be 
speculative.

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is 
within the Board's province as finder of fact.  The guiding 
factors in evaluating the probative value of a medical 
opinion include whether the opinion is based upon sufficient 
facts, and whether the opinion applied valid medical analysis 
to the significant facts of the case in order to reach the 
conclusion submitted in the opinion.  See Nieves-Rodriguez, 
22 Vet. App. 295 (2008).

Where as here the service treatment records are unavailable, 
the Board must carefully consider the benefit-of-the-doubt 
standard of proof.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). 

When, after careful consideration of the entire record, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the claimant.  By reasonable 
doubt is meant one which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.  The reasonable-doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic event, noise exposure, is consistent with the probable 
results of the known conditions, that is, the Veteran was a 
member of air support team, obtaining tactical air support 
for a ground unit. 

In this case, where the significant facts are not disputed 
and considered in both opinions and as the same set of facts 
result in contradictory conclusions, the Board finds that 
there is an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claims of service connection bilateral hearing loss and 
tinnitus.  Under these circumstances, as there is a 
reasonable doubt regarding service origin of bilateral 
hearing loss and tinnitus, such doubt is resolved in favor of 
the Veteran.  38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


